Case 3:20-cv-02523-DMS-AGS Document 12 Filed 04/09/21 PageID.113 Page 1 of 2



   1

   2

   3

   4

   5

   6

   7

   8                       UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10

  11

  12 HEATHER HURLEY an Individual,                   CASE NO.: 3:20-cv-02523-DMS-AGS
  13                                                 ORDER GRANTING STIPULATION
                          Plaintiff,                 TO SUBSTITUTE ADP, INC. AS
  14                                                 DEFENDANT IN PLACE OF
                                                     AUTOMATIC DATA PROCESSING,
  15 v.                                              INC.
  16
       AUTOMATIC DATA PROCESSING,
  17 INC., a Corporation; STEPHANIE
       HEATHMAN, an Individual; and DOES
  18 1 through 20, Inclusive

  19
                          Defendants.
  20

  21       Plaintiff Heather Hurley and Defendant ADP, Inc. (erroneously sued herein as
  22 “Automatic Data Processing, Inc.”) by and through their respective counsel of record,

  23 having stipulated that the proper entity name ADP, Inc. may be substituted in place of

  24 named Defendant Automatic Data Processing, Inc. in this action, and for good cause

  25 shown, IT IS HEREBY ORDERED that: (1) the proper entity ADP, Inc. is hereby

  26 substituted in place of the named Defendant Automatic Data Processing, Inc. in this
  27 action; and (2) Defendant ADP waives any argument that it was not Plaintiff’s

  28 employer and/or that it is not the proper Defendant to the claims alleged in this action.

                                                 1
                                                                      3:20-cv-02523-DMS-AGS
Case 3:20-cv-02523-DMS-AGS Document 12 Filed 04/09/21 PageID.114 Page 2 of 2



   1        IT IS SO ORDERED.
   2
       DATED: April 9, 2021
   3                                          ___________________________
   4                                          Hon. Dana M. Sabraw
                                              United States Chief District Judge
   5

   6

   7

   8

   9

  10

  11

  12

  13

  14

  15

  16

  17

  18

  19
  20

  21

  22

  23

  24

  25

  26
  27

  28

                                          2
                                                               3:20-cv-02523-DMS-AGS
